 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                            FRESNO DIVISION
13
     BRENDA SIMMONS,                                  )    Civil No. 1:18-cv-00829-GSA
14
                                                      )
15          Plaintiff,                                )    STIPULATION AND ORDER FOR A
                                                      )    THIRD EXTENSION OF TIME FOR
16                  v.                                )    DEFENDANT TO FILE HER
17                                                    )    RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                              )
18   Acting Commissioner of Social Security,          )
                                                      )
19          Defendant.                                )
20                                                    )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a third extension of time of 7 days to
24   file her responsive brief. The undersigned’s attempt to obtain voluntary remand authority is still
25   under consideration, and this additional time will allow the completion of the review process, or,
26   in the alternative, the completion of the responsive brief,
27
28   Stip. to Extend Def.’s Brief


                                                       1
 1          The new due date for Defendant’s responsive brief will be Friday, April 12, 2019.
 2
 3
                                                 Respectfully submitted,
 4
 5   Date: April 8, 2019                 PENA & BROMBERG, ATTORNEYS AT LAW

 6                                       By:     /s/ Jonathan Omar Pena *
                                                 JONATHAN OMAR PENA
 7                                               * By email authorization on March 22, 2019
 8                                               Attorney for Plaintiff

 9
     Date: April 8, 2019                 MCGREGOR W. SCOTT
10
                                             United States Attorney
11
                                         By:     /s/ Michael K. Marriott
12                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
13
                                                 Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19   IT IS SO ORDERED.

20      Dated:    April 9, 2019                          /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                    2
